TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                      NO. 03-21-00149-CV


                                   Stacey Hammer, Appellant

                                                 v.

            Wayne Morgan, J. Patrick Sutton, and David M. Gottfried, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on March 2, 2020. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                       NO. 03-21-00150-CV


                                   Stacey Hammer, Appellant

                                                  v.

            Wayne Morgan, J. Patrick Sutton, and David M. Gottfried, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on September 11, 2020.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                       NO. 03-21-00151-CV


                           Raggio-Jesse Owens 2204, LLC, Appellant

                                                  v.

            Wayne Morgan, J. Patrick Sutton, and David M. Gottfried, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on March 11, 2021.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                       NO. 03-21-00152-CV


                           Raggio-Jesse Owens 2204, LLC, Appellant

                                                  v.

            Wayne Morgan, J. Patrick Sutton, and David M. Gottfried, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on March 11, 2021.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                       NO. 03-21-00153-CV


                           Raggio-Jesse Owens 2204, LLC, Appellant

                                                  v.

   Wayne Morgan; J. Patrick Sutton; David M. Gottfried; Stewart Title of Austin, LLC;
         Bockholt Realty, LLC; Brent Bockholt; and Susan Bockholt, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on March 11, 2021.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                       NO. 03-21-00154-CV


                           Raggio-Jesse Owens 2204, LLC, Appellant

                                                  v.

   Wayne Morgan; J. Patrick Sutton; David M. Gottfried; Stewart Title of Austin, LLC;
         Bockholt Realty, LLC; Brent Bockholt; and Susan Bockholt, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on December 11, 2020.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                       NO. 03-21-00155-CV


                           Raggio-Jesse Owens 2204, LLC, Appellant

                                                  v.

   Wayne Morgan; J. Patrick Sutton; David M. Gottfried; Stewart Title of Austin, LLC;
         Bockholt Realty, LLC; Brent Bockholt; and Susan Bockholt, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on March 11, 2021.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                       NO. 03-21-00157-CV


                           Raggio-Jesse Owens 2204, LLC, Appellant

                                                  v.

   Wayne Morgan; J. Patrick Sutton; David M. Gottfried; Stewart Title of Austin, LLC;
         Bockholt Realty, LLC; Brent Bockholt; and Susan Bockholt, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on March 11, 2021.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 1, 2021



                                       NO. 03-21-00158-CV


                           Raggio-Jesse Owens 2204, LLC, Appellant

                                                  v.

   Wayne Morgan; J. Patrick Sutton; David M. Gottfried; Stewart Title of Austin, LLC;
         Bockholt Realty, LLC; Brent Bockholt; and Susan Bockholt, Appellees




       APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on March 11, 2021.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.